Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed July 28, 2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00581-CR

 
In Re CHARLES EDWARD DAVIS,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS
230th District
Court
Harris County,
Texas
Trial Court
Cause No. 898389

 
MEMORANDUM  
OPINION
On July 5, 2011, relator Charles Edward Davis filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221; see also Tex. R. App. P. 52.  In the petition, relator seeks to
challenge a final felony conviction and punishment.
While the courts of appeals have mandamus
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991).  This
court has no authority to issue a writ of mandamus to compel a district court
judge to rule on matters seeking post-conviction relief from final felony
convictions.  See In re McAfee, 53 S.W.3d 715, 718 (Tex .App.—Houston
[1st Dist.] 2001, orig. proceeding).  
Because relator is seeking post-conviction relief, we
do not have jurisdiction over this proceeding.  Accordingly, we dismiss
relator’s petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost,
Jamison, and McCally.
Do
Not Publish — Tex. R. App. P. 47.2(b).